Citation Nr: 0325961	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  93-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for sarcoidosis, currently 
rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1954 to November 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1990 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence shows that the veteran's pulmonary sarcoidosis 
has not been manifested by extensive fibrosis, severe dyspnea 
on slight exertion, and corresponding ventilatory deficit 
that has been confirmed by pulmonary function tests; the 
veteran's pulmonary sarcoidosis does not requires chronic low 
dose corticosteroids for maintenance.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6802 
(1996) and Diagnostic Codes 6600, 6846 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the RO decisions provided to the veteran 
in this case have notified him of all regulations pertinent 
to increased rating claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board observes that the claims file contains 
relevant service, VA, and private medical records, including 
VA examinations that have assessed the severity of the 
veteran's service-connected disability.  The Board finds that 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In April 1956 the RO granted service connection for the 
veteran's respiratory disability.  In April 2003 the RO 
increased the rating for the veteran's sarcoidosis to the 
currently assigned 30 percent, effective September 24, 1989, 
the date of receipt of the veteran's increased rating claim.

The Board observes that effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities.  Prior to October 7, 1996, pulmonary 
sarcoidosis was evaluated under Diagnostic Code 6802.  That 
code provided that a 30 percent rating was warranted for 
moderate pneumoconiosis with considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion that was confirmed by 
pulmonary function tests.  Under this code, a 60 percent 
evaluation was warranted for severe pneumoconiosis, 
manifested by extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit that was 
confirmed by pulmonary function tests, and which resulted in 
marked impairment of health.  A 100 percent evaluation under 
this code required that the condition be pronounced, with the 
extent of lesions comparable to advanced pulmonary 
tuberculosis or PFTs that confirmed a markedly severe 
ventilatory deficit, with dyspnea at rest and other evidence 
of severe impairment of bodily vigor producing total 
incapacity.

Effective October 7, 1996, when rating pulmonary sarcoidosis, 
a 30 percent evaluation is warranted when the disease is 
productive of pulmonary involvement, with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  In order to warrant a 60 percent 
evaluation, the pulmonary sarcoidosis must be manifested by 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  In addition, a 
100 percent evaluation is warranted when the disability is 
productive of cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment.

The note that follows Diagnostic Code 6846 provides that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  Under Diagnostic Code 6600, a 30 percent 
evaluation is warranted when there the FEV-1 of 56 to 70 
percent of predicted; or FEV-1/FVC is 56 to 70 percent; or 
DLCO (SB) 56 to 65 percent of predicted.  A 60 percent 
evaluation requires a FEV-1 of 40 to 55 percent of predicted; 
or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

The veteran has indicated that his pulmonary sarcoidosis has 
been productive of an increasing amount of fatigue.  He also 
noted that walking two flights of stairs was difficult and he 
had to sit down afterwards.  The veteran has also stated that 
carrying two grocery bags to the parking lot was impossible.  
The veteran has long maintained that he suffers from Beck's 
sarcoid and that his disability has been both misunderstood 
and misdiagnosed by various health professionals, including 
VA physicians.

Considering all the evidence and the rating criteria of 
Diagnostic Code 6846, the Board finds that no more than a 30 
percent evaluation is warranted for the veteran's 
sarcoidosis.  In order to satisfy the criteria for a 60 
percent rating, there would have to be a requirement for high 
dose corticosteroids to control sarcoidosis.  This is not the 
case with the veteran.  As noted by the January 2003 VA 
examiner, it appears that the veteran has not received any 
steroid therapy since the 1950s.  The veteran at various 
times during this appeal has indicated that he has been using 
tetracycline since 1988 in an effort to control his 
respiratory condition.

Evaluating the veteran's active sarcoidosis or residuals of 
sarcoidosis as chronic bronchitis under Diagnostic Code 6600 
also does not afford him a higher rating of 60 percent.  In 
this regard, the Board notes that pulmonary function tests 
conducted in January 2003 revealed an FEV-1 of 68 percent 
predicted, an FEV-1/FVC of 77 percent, and DLCO of 88 percent 
predicted (described as normal).  In view of this, the Board 
finds that a 60 percent rating under Diagnostic Code 6846 is 
not warranted.

As for Diagnostic Code 6802, in order to satisfy the criteria 
for a 60 percent rating, the veteran would have to show that 
his pulmonary condition is severe, with extensive fibrosis 
and severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  While VA testing such as 
that conducted in September 1991 revealed restrictive lung 
disease, no examiner has referred to the veteran's pulmonary 
condition as severe.  In an October 1999 VA pulmonary 
exercise physiology report the examiner noted that the 
veteran's main exercise evaluation limitation was cardiac in 
nature and the veteran's underlying pulmonary condition did 
not constitute "significant disability" based upon his 
categorization of "pneumoconiosis."  While pulmonary 
function tests done in January 2003 showed a decreased vital 
capacity, the DLCO was normal and physical examination 
conducted in January 2003 revealed no dyspnea.  As such, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 30 percent under Diagnostic Code 6802.

The Board notes that the veteran has long maintained that he 
suffers from multiple-disabilities in addition to respiratory 
problems as a result of his service-connected disability.  
The claimed conditions include hearing loss, dermatitis, 
degenerative joint disease, ulnar neuropathy, and a heart 
condition.  The Board notes that these contentions were 
addressed by VA examiner's in October 1999 and January 2003.  
In short, the claimed conditions have not been service-
connected or otherwise shown to be part of the veteran's 
service-connected sarcoidosis.  As such, it is not proper to 
consider these conditions in rating the service-connected 
condition on appeal.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim of a rating in 
excess of 30 percent for his respiratory condition.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's respiratory condition, alone, has resulted 
in frequent hospitalizations or caused a marked interference 
in the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for sarcoidosis is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



